DETAILED ACTION
Claims 1-20 (filed 08/18/2021) have been considered in this application.  Claims 1-20 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0087] contains a typographical error in that the phrase “...to monitor, determine, calculate, or the load on the at least one motor and predict...” should be written “...to monitor, determine or calculate the load on the at least one motor and predict...”

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 20 is recited in the statutory category of invention as a machine/apparatus/device, however all limitations are recited in terms of functional limitations in the “means for” format.  Therefore, all limitations of claim 20 are limited by the corresponding structure in the specification as would be understood by a person having ordinary skill in the art, including hardware only, software only, or a combination of the two.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the deck" in its only limitation.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, the examiner shall consider “the deck” to correspond to “the material platform” of claim 1.  

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the material" and “the tool holder” in the first limitation, “the tool housing” and “the gantry” in the second limitation, and “the material” in the final limitation.  There is insufficient antecedent basis for these limitations in the claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is considered software per se when considered under the broadest reasonable interpretation of the provided disclosure.
Applicant’s specification states “[0024] aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "circuit," "module," or "system."”.  According to this statement, a system can be an entirely software embodiment.  Claim 20 recites only functional limitations without positively reciting that the system comprises any structural elements because all limitations describe a “means for...” performing some function.  Accordingly, claim 20 is rejected as being directed towards non-statutory subject matter and is rejected under 35 U.S.C. 101 because the applicant has expressly noted that this is a possible embodiment of the system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (US 20190047099, hereinafter Guo).

In regards to Claim 1, Guo discloses “A device, comprising: a housing;” ([0021] As illustrated in FIG. 1, the machine 100 has a frame 110) “a gantry coupled to the housing;” ([0025] Referring to FIG. 1, there is illustrated a particular example of a support and transport mechanism 150. A first support bar or first track 152 is movably mounted to a second support bar or second track 154. The first support bar 152 (x-bar) is movable along the length of the second support bar 154 (y-bar). The movable platform 120 is mounted on, and movable along the length of, the first support bar 152. The second support bar 154 (y-bar) is mounted to the frame; wherein a person having ordinary skill would understand that the X and Y bars form a gantry) “a tool housing movably coupled to the gantry;” ([0023] Movable platform 120 is supported by and movable relative to the frame 110. One or more platform tool holders 122 are mounted on or forming integral part of the movable platform. Each of the platform tool holders 122 is for selecting and holding a tool 124, such as an extruder or a laser cutting tool) “a tool holder coupled to the tool housing;” ([0023 ]Movable platform 120 is supported by and movable relative to the frame 110. One or more platform tool holders 122 are mounted on or forming integral part of the movable platform. Each of the platform tool holders 122 is for selecting and holding a tool 124, such as an extruder or a laser cutting tool) “and a material platform” ([0023] movable platform enables the tool 124 to be relocated to another position relative to the frame. This is useful, for example, to re-position the tool relative to a work item held on supporting base 140, for processing or manufacturing a different portion of the work item, or to move the tool to a base station tool holder 134 for returning the tool and selecting a different tool) “wherein the tool housing is movable in three dimensions in response to the gantry being actuated to craft a material placed on the material platform using a tool placed in the tool holder” ([0022] The machine 100 can be used in any suitable precision manufacturing process provided the appropriate tool 124 is selected. For example, the tool 124 may be a liquid dispensing device (i.e., extruder) for a three-dimensional printer (3-D printer) and the machine 100 may be adapted to be employed as a 3-D printer. Or, the tool 124 may be a laser engraving tool, and the machine 100 may be adapted to be employed as a laser engraving workstation. As yet another alternative, the tool 124 may be a machining tool such as a high speed drill and the machine 100 may be adapted to be employed as a computerized numerical control (CNC) machine tool. The tool also may have its attachments (not shown), such as connections for extrusion liquid materials, electric cables for high speed drill, among others. In the description, when reference is made to a particular type of machine, it is only for convenience. It will be understood that the description is not to be limited to that particular type unless the context so requires. It will also be appreciated that tools 124 stored at the base station 130 may not necessarily be the same type. For example, a base station may store both a 3-D printer extruder and a laser engraving tool, and thus the machine may be adapted as a multi-function machine, both for 3-D printing and for laser engraving; [0026] When both the first support bar 152 (x-bar) and the second support bar 154 (y-bar) are straight bars, each of the x-bar and the y-bar defines respectively an x-direction and a y-direction, and together, they define an x-y plane, parallel to which the tool 124 moves (of course, more generally, if neither the first support bar 152 nor the second support bar 154 is straight, then the first support bar 152 and the second support bar 154 together may define a curved surface, parallel to which the tool 124 moves). The y-bar 154, or second support bar 154, may be stationarily mounted on the frame 110, in which case the movable platform 120 (and by extension the tool 124 held thereto) moves in a plane parallel to the plane defined by the first support bar 152 and the second support bar 154. The y-bar 154 may also be movably mounted on the frame 110, for example, movable relative to the frame, along a z-direction that is perpendicular to both the x-direction and the y-direction. This will enable the relocation of the movable platform 120 (and by extension the tool 124 held thereto) to another position in a three-dimensional space. Thus, the movable platform can have three translational degrees of freedom and is movable in a 3-dimensional space (“3-D space”). Of course, the movable platform 120 or the platform tool holder 122 may also be movable relative to the first support bar 152, to enable the three-dimensional relocation of the tool 124 held thereto).

In regards to Claim 2, Guo discloses “The device of claim 1, wherein the gantry is configured to move in two- dimensions within a horizontal plane and along a vertical axis within a vertical plane” ([0026] When both the first support bar 152 (x-bar) and the second support bar 154 (y-bar) are straight bars, each of the x-bar and the y-bar defines respectively an x-direction and a y-direction, and together, they define an x-y plane, parallel to which the tool 124 moves (of course, more generally, if neither the first support bar 152 nor the second support bar 154 is straight, then the first support bar 152 and the second support bar 154 together may define a curved surface, parallel to which the tool 124 moves). The y-bar 154, or second support bar 154, may be stationarily mounted on the frame 110, in which case the movable platform 120 (and by extension the tool 124 held thereto) moves in a plane parallel to the plane defined by the first support bar 152 and the second support bar 154. The y-bar 154 may also be movably mounted on the frame 110, for example, movable relative to the frame, along a z-direction that is perpendicular to both the x-direction and the y-direction. This will enable the relocation of the movable platform 120 (and by extension the tool 124 held thereto) to another position in a three-dimensional space. Thus, the movable platform can have three translational degrees of freedom and is movable in a 3-dimensional space (“3-D space”). Of course, the movable platform 120 or the platform tool holder 122 may also be movable relative to the first support bar 152, to enable the three-dimensional relocation of the tool 124 held thereto).

In regards to Claim 3, Guo discloses “The device of claim 1, wherein the tool placed in the tool holder comprises one or more of a print tool for printing on the material and a cut tool for cutting the material” ([0023]  Each of the platform tool holders 122 is for selecting and holding a tool 124, such as an extruder or a laser cutting tool; wherein an extruder is a type of 3D printing head, and thus performs printing on material as 3D printing builds up material in three dimensions to create 3D objects).

In regards to Claim 6, Guo discloses “The device of claim 1, further comprising a power source for providing power to one or more of the tool housing, the tool holder, and a tool placed in the tool holder” ([0028] Each extruder tool holder 204 has a set of electric contacts, or platform electric contacts 206. The extruder 124 has a set of electric contacts, or tool electric contacts 208. At least a portion of tool electric contacts 208 correspond to some tool electric contacts, so that when the extruder 124 is held by the extruder tool holder 204, as shown in FIG. 2A, the set of tool electric contacts 208 and the set of the tool electric contacts 208 (or the portion thereof) form a set of electric connections, such that electric wires (not shown) connected to the platform terminals 210 of the platform electric contacts 206 become electrically connected to the wires that is internally connected to the set of tool electric contacts 208 (or the portion thereof). This enables control data or signals, for example, to be sent to the extruder 124. This also enables provision of electric power to the extruder 124, when required, to heat the extruder 124 or the extruding liquid injected through the extruder 124, for example; wherein it would be understood that in order for there to be power applied to the head, a power source must exist to supply that power).

In regards to Claim 7, Guo discloses “The device of claim 1, wherein the tool holder further comprises electrical contact points that correspond to electrical contact points on a tool placed in the tool holder to provide power to the tool” ([0028] Each extruder tool holder 204 has a set of electric contacts, or platform electric contacts 206. The extruder 124 has a set of electric contacts, or tool electric contacts 208. At least a portion of tool electric contacts 208 correspond to some tool electric contacts, so that when the extruder 124 is held by the extruder tool holder 204, as shown in FIG. 2A, the set of tool electric contacts 208 and the set of the tool electric contacts 208 (or the portion thereof) form a set of electric connections, such that electric wires (not shown) connected to the platform terminals 210 of the platform electric contacts 206 become electrically connected to the wires that is internally connected to the set of tool electric contacts 208 (or the portion thereof). This enables control data or signals, for example, to be sent to the extruder 124. This also enables provision of electric power to the extruder 124, when required, to heat the extruder 124 or the extruding liquid injected through the extruder 124, for example).

In regards to Claim 8, Guo discloses “The device of claim 1, wherein the material platform is coupled to an actuator that is configured to move the material platform in at least one of a horizontal, vertical, and radial direction” ([0026] Additionally, the supporting base 140 may be mounted to a base transport mechanism 156, such as illustrated in FIG. 1, that can move the supporting base 140 along the z-direction up or down (or more generally a direction that is not parallel to the plane defined by the x-bar 152 and the y-bar 154). This also will enable the tool 124 to be relocated to a different location relative to the work item in 3-D space.).

In regards to Claim 9, Guo discloses “The device of claim 1, wherein the material platform further comprises means for securing the material on the material platform while the material is being printed and/or cut” ([0023] Thus, movable platform enables the tool 124 to be relocated to another position relative to the frame. This is useful, for example, to re-position the tool relative to a work item held on supporting base 140, for processing or manufacturing a different portion of the work item, or to move the tool to a base station tool holder 134 for returning the tool and selecting a different tool; wherein the means for holding the work item on supporting base is considered a means for securing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claim 1 above, and further in view of Crystal et al. (US 20190310609, hereinafter Crystal).

In regards to Claim 4, Guo teaches the device of claim 1.
Guo fails to teach “The device of claim 1, wherein the tool holder is orientable at an angle that is greater than 0° and less than 90°”.
Crystal teaches “The device of claim 1, wherein the tool holder is orientable at an angle that is greater than 0° and less than 90°” ([0015] Another aspect of the disclosure provides a portion of a cutting device of a crafting apparatus including a blade housing and a housing supporting the blade housing. The blade housing includes a blade arranged opposite a workpiece support surface. The blade housing includes a driven gear. The blade housing includes an exterior surface having one or more surface portions. The housing includes a blade housing rotating mechanism and a rotation sensor. The blade housing rotating mechanism rotates the blade housing about a rotation axis. The rotation sensor senses rotation of the blade housing about the rotation axis.; [0168] In an embodiment, the blade housing rotating mechanism 204 is capable of rotating blade housing 52 through any number of complete circles (i.e., 360°, 720°, etc.). In an embodiment, blade housing rotating mechanism 204 is capable of indexing the angle or rotation of the blade housing 52 to any increment that is accomplishable by the motor 206 blade housing rotating mechanism 204. For example, if motor 206 is a stepper motor, there will be fundamental lower limitations to the angular resolution that is achievable for rotating blade housing 52).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the 3D printing device of Guo to incorporate the cutting head of Crystal because Guo expressly notes that different types of tools are capable of being attached and the invention is envisioned as a multi-function machine tool system [0020-0021].  Guo is expressly directed towards a machine with multiple different tool heads that can be easily exchanged to increase the performance and functionality of the system, thus by incorporating the bladed print head holder and print head it would gain the obvious benefit of being able to cut objects using Crystal’s print head, as is desired by Guo.  The cutting head of Crystal would offer the inherent features of having the rotating portion that rotates to an angle between 0-90 degrees when incorporated as a tool head of Guo.  By combining these elements, it can be considered taking the known system for manufacturing objects with tool heads that can be exchanged as taught by Guo, and improve it adding the tool head of Crystal that allows a blade to be rotated within it by modifying the tool head of crystal to be compatible with the tool head connection of Guo and incorporating it into the slots of Guo so that it becomes a useable tool head.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claim 1 above, and further in view of Gerber et al. (US 4401001, hereinafter Gerber).

In regards to Claim 5, Guo teaches the device of claim 1.
Guo fails to teach “The device of claim 1, wherein the tool holder is rotatable about a radial axis, the tool holder comprising a magnet coupled to the tool holder that corresponds to a magnet within one of the housing and the deck such that the tool holder is rotated in response to one of an attraction and a repulsion by the magnets”.
Gerber teaches “The device of claim 1, wherein the tool holder is rotatable about a radial axis, the tool holder comprising a magnet coupled to the tool holder that corresponds to a magnet within one of the housing and the deck such that the tool holder is rotated in response to one of an attraction and a repulsion by the magnets” ([col 7 line 52] The electromagnet 130 rests upon a flange 138 on the drive rod 50 and has a U-shaped configuration which preferably remains aligned with the plane of the cutting wheel 12 to prevent tilting moments from being applied to the wheel. The conductors 140 which energize the electromagnet may be coupled through slip rings between a control amplifier 142 on the Y-carriage 28 or may extend directly between the amplifier and the magnet provided that the rotation of the cutting wheel about the .theta.-axis is restricted to .+-.180.degree.. While the electromagnet 130 is de-energized, the spring 134 holds the platform 40 together with the cutting wheel 12 upwardly away from the support surface 14 of the plate 80 and out of cutting engagement with the sheet material S.  When energized, however, the electromagnet cooperates with a ferromagnetic material in the plate 80 or elsewhere below the support surface 14, and pulls the platform and the cutting wheel downwardly and places the cutting edge of the wheel in engagement with the support surface 14 to cut the sheet material as the wheel is translated over the plate. The magnitude of the force with which the wheel is pressed against the plate can be regulated through the control amplifier 142. The advantage of employing the electromagnet 130 is that the holddown forces applied between the cutting wheel 12 and the plate 80 are not reacted through the carriages 26 or 28 or the bearings between those carriages and the table 16. Accordingly, the carriage structures, including the beam of the X-carriage 26 which spans the cutting table as shown in FIG. 1, may have a much lighter construction, and correspondingly higher rates of acceleration and deceleration are achieved to execute cutting operations in shorter periods of time. It will be understood that either the plate 80 or the underlying structure within the cutting table 16 (FIG. 1) must be constructed of a ferromagnetic material that cooperates with the electromagnet in developing the forces on the wheel 12).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the 3D printing device of Guo to incorporate the cutting head of Gerber because Guo expressly notes that different types of tools are capable of being attached and the invention is envisioned as a multi-function machine tool system [0020-0021].  Guo is expressly directed towards a machine with multiple different tool heads that can be easily exchanged to increase the performance and functionality of the system, thus by incorporating the bladed print head holder and print head it would gain the obvious benefit of being able to cut objects using Gerber’s print head, as is desired by Guo.  The cutting head of Gerber offers both magnets claimed and the rotation of the head in response, thus the combination of Guo and Gerber would gain the same benefits noted by Gerber, to create accurate cuts in a medium.  By combining these elements, it can be considered taking the known system for manufacturing objects with tool heads that can be exchanged as taught by Guo, and improve it adding the tool head and ferromagnetic material in the deck of Gerber that allows a blade to be rotated within it by modifying the tool head of Gerber to be compatible with the tool head connection of Guo and incorporating it into the slots of Guo so that it becomes a useable tool head.

Claims 10-11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 20190047099, hereinafter Guo) in view of Crystal et al. (US 11131980, hereinafter Gubler).

In regards to Claim 10, Guo teaches “A system comprising: A device, comprising: a housing” ([0021] As illustrated in FIG. 1, the machine 100 has a frame 110) ) “a gantry coupled to the housing;” ([0025] Referring to FIG. 1, there is illustrated a particular example of a support and transport mechanism 150. A first support bar or first track 152 is movably mounted to a second support bar or second track 154. The first support bar 152 (x-bar) is movable along the length of the second support bar 154 (y-bar). The movable platform 120 is mounted on, and movable along the length of, the first support bar 152. The second support bar 154 (y-bar) is mounted to the frame; wherein a person having ordinary skill would understand that the X and Y bars form a gantry) “a tool housing movably coupled to the gantry;” ([0023] Movable platform 120 is supported by and movable relative to the frame 110. One or more platform tool holders 122 are mounted on or forming integral part of the movable platform. Each of the platform tool holders 122 is for selecting and holding a tool 124, such as an extruder or a laser cutting tool) “a tool holder coupled to the tool housing;” ([0023 ]Movable platform 120 is supported by and movable relative to the frame 110. One or more platform tool holders 122 are mounted on or forming integral part of the movable platform. Each of the platform tool holders 122 is for selecting and holding a tool 124, such as an extruder or a laser cutting tool) “and a material platform” ([0023] movable platform enables the tool 124 to be relocated to another position relative to the frame. This is useful, for example, to re-position the tool relative to a work item held on supporting base 140, for processing or manufacturing a different portion of the work item, or to move the tool to a base station tool holder 134 for returning the tool and selecting a different tool) “wherein the tool housing is movable in three dimensions in response to the gantry being actuated to craft a material placed on the material platform using a tool placed in the tool holder” ([0022] The machine 100 can be used in any suitable precision manufacturing process provided the appropriate tool 124 is selected. For example, the tool 124 may be a liquid dispensing device (i.e., extruder) for a three-dimensional printer (3-D printer) and the machine 100 may be adapted to be employed as a 3-D printer. Or, the tool 124 may be a laser engraving tool, and the machine 100 may be adapted to be employed as a laser engraving workstation. As yet another alternative, the tool 124 may be a machining tool such as a high speed drill and the machine 100 may be adapted to be employed as a computerized numerical control (CNC) machine tool. The tool also may have its attachments (not shown), such as connections for extrusion liquid materials, electric cables for high speed drill, among others. In the description, when reference is made to a particular type of machine, it is only for convenience. It will be understood that the description is not to be limited to that particular type unless the context so requires. It will also be appreciated that tools 124 stored at the base station 130 may not necessarily be the same type. For example, a base station may store both a 3-D printer extruder and a laser engraving tool, and thus the machine may be adapted as a multi-function machine, both for 3-D printing and for laser engraving; [0026] When both the first support bar 152 (x-bar) and the second support bar 154 (y-bar) are straight bars, each of the x-bar and the y-bar defines respectively an x-direction and a y-direction, and together, they define an x-y plane, parallel to which the tool 124 moves (of course, more generally, if neither the first support bar 152 nor the second support bar 154 is straight, then the first support bar 152 and the second support bar 154 together may define a curved surface, parallel to which the tool 124 moves). The y-bar 154, or second support bar 154, may be stationarily mounted on the frame 110, in which case the movable platform 120 (and by extension the tool 124 held thereto) moves in a plane parallel to the plane defined by the first support bar 152 and the second support bar 154. The y-bar 154 may also be movably mounted on the frame 110, for example, movable relative to the frame, along a z-direction that is perpendicular to both the x-direction and the y-direction. This will enable the relocation of the movable platform 120 (and by extension the tool 124 held thereto) to another position in a three-dimensional space. Thus, the movable platform can have three translational degrees of freedom and is movable in a 3-dimensional space (“3-D space”). Of course, the movable platform 120 or the platform tool holder 122 may also be movable relative to the first support bar 152, to enable the three-dimensional relocation of the tool 124 held thereto) “and an apparatus comprising:  a processor and a memory that stores code executable by the processor to: receive predefined instructions for crafting the material using at least one tool within the tool holder;” ([0022] the machine 100 may be adapted to be employed as a computerized numerical control (CNC) machine tool; wherein CNC tools are well-known to have processors and memory for executing instructions from the memory) “move the tool housing on the gantry according to the predefined instructions, the gantry configured to move in two-dimensions within a horizontal plane and along a vertical axis within a vertical plane;” ([0026] When both the first support bar 152 (x-bar) and the second support bar 154 (y-bar) are straight bars, each of the x-bar and the y-bar defines respectively an x-direction and a y-direction, and together, they define an x-y plane, parallel to which the tool 124 moves (of course, more generally, if neither the first support bar 152 nor the second support bar 154 is straight, then the first support bar 152 and the second support bar 154 together may define a curved surface, parallel to which the tool 124 moves). The y-bar 154, or second support bar 154, may be stationarily mounted on the frame 110, in which case the movable platform 120 (and by extension the tool 124 held thereto) moves in a plane parallel to the plane defined by the first support bar 152 and the second support bar 154. The y-bar 154 may also be movably mounted on the frame 110, for example, movable relative to the frame, along a z-direction that is perpendicular to both the x-direction and the y-direction. This will enable the relocation of the movable platform 120 (and by extension the tool 124 held thereto) to another position in a three-dimensional space. Thus, the movable platform can have three translational degrees of freedom and is movable in a 3-dimensional space (“3-D space”). Of course, the movable platform 120 or the platform tool holder 122 may also be movable relative to the first support bar 152, to enable the three-dimensional relocation of the tool 124 held thereto) “and apply a craft to the material according to the predefined instructions using the at least one tool within the tool housing” ([0004] Thee high-precision manufacturing machine includes a movable platform that holds and carries one or more tool holders. As the platform moves relative to the frame of the high-precision manufacturing machine, a tool held by a tool holder also moves relative to the frame, and hence, a workpiece, for manipulating or processing the workpiece as desired or as required; [0009] As yet another feature, the tool is configured as an extruder and the machine is a 3-D printer. As a further feature, the set of base electric connections enables the extruder to be pre-heated when the extruder is held by the base tool holder; [0022] The machine 100 can be used in any suitable precision manufacturing process provided the appropriate tool 124 is selected. For example, the tool 124 may be a liquid dispensing device (i.e., extruder) for a three-dimensional printer (3-D printer) and the machine 100 may be adapted to be employed as a 3-D printer. Or, the tool 124 may be a laser engraving tool, and the machine 100 may be adapted to be employed as a laser engraving workstation. As yet another alternative, the tool 124 may be a machining tool such as a high speed drill and the machine 100 may be adapted to be employed as a computerized numerical control (CNC) machine tool.).  
Guo fails to explicitly teach “receive predefined instructions for crafting the material using at least one tool within the tool holder”.  It should be noted that while never explicitly taught, a person having ordinary skill in the art would understand that such a feature is inherent to Guo because it is described as a 3D printer or laser engraver or drill that operates automatically (CNC).  For the sake of compact prosecution and to make it more clear, certain elements taught by Guo are being duplicated by Gubler for improved clarity, because Guo and Gubler share many functions.  In fact, other than the use of a gantry, Gubler teaches all elements of the claim, while still being capable of 3D movement relative to a workpiece.  
Gubler teaches “A system comprising: A device, comprising: a housing;” (Fig. 1 shows device with housing/casing that encases the cutting machine) “a tool housing movably coupled to the gantry;” (Fig. 1 carriage 54) “a tool holder coupled to the tool housing;” (Fig. 1 housing clamps 36 and 36') “a material platform;” ([col 11 line 54] An alternate embodiment of the invention contains a roller 52, rubber cone or ring placed on the shaft 62 that would be flexible yet still hold down the material to be cut and maintain constant pressure on the cutting material.  In an alternate embodiment the roller 52, a rubber cone or ring would be made of stiff rubber (e.g. 70-80 durometer).  In an alternate embodiment multiple (e.g. 3-4) rollers 52, rubber cones or rings would be placed on each roller or shaft; [col 13 line 1] An alternate embodiment of the electronic cutting machine 10 contains a cutting mat with the marks to represent the most common sizes of paper, cards or other material or projects to be created (e.g. 3″×5″, 4″×6″, 8.5″×11″). The user would place the cutting material within the borders or marks and then perform the desired action(s) (e.g. cut, print, draw, and/or score) on the first side of the cutting material and then flip the cutting material to the opposite side and place it again within the same borders or marks and then perform the desired action(s) on the second side of the cutting material) “wherein the tool housing is movable in three dimensions in response to the gantry being actuated to craft a material placed on the material platform using a tool placed in the tool holder” ([col 5 line 60] The present invention utilizes z-actuation with a servo motor 48; [col 8 line 55] the operator of the electronic cutting machine 10 may cut a matrix or array of small circles (e.g. 5 mm) with different levels of backlash applied in a graded fashion for each column and row corresponding to X- and Y-axis backlash. For instance in one direction (e.g. across the material) the X-axis varies and in the other direction (e.g. down) the y-axis varies; [abstract] An electronic cutting machine includes at least one housing to which a drive roller is coupled for moving a sheet to be cut in a first direction and a cutter assembly coupled to the housing and moveable in a second direction that is perpendicular to the first direction) “and an apparatus comprising:  a processor and a memory that stores code executable by the processor to:” ([col 13 line 13] electronic cutting machine 10 may include CPU 10′ to control one or more working tools 100. For example, FIG. 11A shows CPU 10′ coupled to carrier assembly 1 which is coupled to working tool 100 (scribe 106)) “receive predefined instructions for crafting the material using at least one tool within the tool holder” ([col 12 line 17]  The present invention includes a memory device port 18 for users to connect memory devices such as Cricut® cartridges with digital images, an open button 20 to open the door(s) of the electronic cutting machine 10, a power button 22 to power the electronic cutting machine 10 on or off, a load button 26 to move the rollers 52 or otherwise load the workpiece, cutting mat and/or cutting material, and a pause button 30 to allow the user to pause the current operation (e.g. cutting, drawing, embossing or scoring) of the electronic cutting machine 10.  With the design software users may upload files containing images to the Cut What You Want® tool to convert their own design into a cuttable image in a few clicks. There are other programs available that convert normal image files (e.g. .jpg, .png, .svg) into “cut-path” instructions for an electronic cutting machine. The novelty of the present invention is the ease at which the users may cut a variety of images in just a few clicks. Other software requires the user to jump through many hoops before achieving the desired results) “move the tool housing on the gantry according to the predefined instructions, the gantry configured to move in two-dimensions within a horizontal plane and along a vertical axis within a vertical plane;” ([col 5 line 60] The present invention utilizes z-actuation with a servo motor 48; [col 8 line 55] the operator of the electronic cutting machine 10 may cut a matrix or array of small circles (e.g. 5 mm) with different levels of backlash applied in a graded fashion for each column and row corresponding to X- and Y-axis backlash. For instance in one direction (e.g. across the material) the X-axis varies and in the other direction (e.g. down) the y-axis varies; [abstract] An electronic cutting machine includes at least one housing to which a drive roller is coupled for moving a sheet to be cut in a first direction and a cutter assembly coupled to the housing and moveable in a second direction that is perpendicular to the first direction) “and apply a craft to the material according to the predefined instructions using the at least one tool within the tool housing” ([col 12 line 38]  Users of the present invention will only be required to complete three easy steps before being able to accurately and precisely cutting their uploaded image. Users choose a sample image (e.g. 68) and upload it to the software. The software then takes them through a series of steps to help them choose the number of colors and/or layers they wish their final image (e.g. output image (e.g. cut path) 70) to contain. The software then traces around the image based on color gradients between the background, if any, and image. The user may then manipulate the cut path 70 to their liking).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that uses a gantry for moving a tool in 3D space to craft/manufacture an item as taught by Guo, with the ability to receive predefined instructions to craft a material according to the instructions as taught by Gubler because it would have the added benefit of allowing a user to craft/manufacture an item simply by uploading an image, rather than having to write instructions to craft the object thus saving the user time and having a lower threshold of skill to use.  In other words it would gain Gubler intended improvement of a user not having to “jump through hoops” [col 12].  Furthermore, it is implied by the teaching of Guo that the system is capable of manufacturing an item according to received instructions, as Guo is directed towards a manufacturing device with multiple different tool heads, and in order to use those tool heads some form of instructions must be received in order to operate the tool head to manufacture objects.  A person having ordinary skill in the art would understand that Guo inherently contains these features, as without the ability to receive instructions to manufacture an object, Guo becomes useless.  By combining these elements, it can be considered taking the known computer of Guo that is connected to a manufacturing machine with multiple heads that allow cutting and printing, and improve the computer by programming it with the instructions of Gubler that allow importing an image for conversion to instructions to produce a manufactured object according to the image in a known way to achieve predictable results.  A further combination involves taking the known cutting printing head of Gubler, and implementing it as an exchangeable head of Guo so that the features of Gubler can be implemented by Guo in a known way to achieve predictable results.

In regards to Claim 11, Guo and Gubler teach the system for printing and cutting as incorporated by claim 10 above.  Gubler further teaches The system of claim 10, wherein the predefined instructions comprise a force parameter that defines an amount of pressure for a tool to apply to the material during craft;” ([col 4 line 56] The present invention stores the optimal ranges for each of the material settings, in, for example, units of force, or pounds. The material settings 66 were achieved by measuring the amount of force necessary to cut through a given material and the high end of too much force for the same material. Optimal line force settings for the electronic cutting machine 10 or associated software are for paper 45-65 grams of force; vinyl 50-70 grams; iron-on material 90-110 grams; light card stock 180-205 grams; cardstock 235-265 grams; fabric 260-350 grams; fabric multi-cut materials 250-335 grams; poster board 280-320 grams; poster board multi-cut 275-370 grams. The present invention contains the optimal speed ranges, pressure ranges and multi-cut numbers for materials to be cut by the electronic cutting machine. In an alternate embodiment, the invention contains only one of the cut factors (speed, pressure or multi-cut). For instance, the invention could contain an encoder 24 for pressure, while the speed and multi-cut remain constant for each cut and each material).


In regards to Claim 16, Guo and Gubler teach the printing and cutting device as incorporated by claim 10 above.  Gubler further teaches “The system of claim 10, wherein the code is executable by the processor to convert an image that is received for crafting into a series of instructions for crafting the image on the material” ([col 12 line 27] With the design software users may upload files containing images to the Cut What You Want® tool to convert their own design into a cuttable image in a few clicks. There are other programs available that convert normal image files (e.g. .jpg, .png, .svg) into “cut-path” instructions for an electronic cutting machine. The novelty of the present invention is the ease at which the users may cut a variety of images in just a few clicks. Other software requires the user to jump through many hoops before achieving the desired results).

In regards to Claim 20, Guo teaches “An apparatus comprising: means for...one tool within the tool holder” ([0023] Movable platform 120 is supported by and movable relative to the frame 110. One or more platform tool holders 122 are mounted on or forming integral part of the movable platform. Each of the platform tool holders 122 is for selecting and holding a tool 124, such as an extruder or a laser cutting tool.) “means for moving the tool housing on the gantry according to the predefined instructions, the gantry configured to move in two-dimensions within a horizontal plane along a vertical axis within a vertical plane” ([0025] Referring to FIG. 1, there is illustrated a particular example of a support and transport mechanism 150. A first support bar or first track 152 is movably mounted to a second support bar or second track 154. The first support bar 152 (x-bar) is movable along the length of the second support bar 154 (y-bar). The movable platform 120 is mounted on, and movable along the length of, the first support bar 152. The second support bar 154 (y-bar) is mounted to the frame; wherein a person having ordinary skill would understand that the X and Y bars form a gantry; [0022] The machine 100 can be used in any suitable precision manufacturing process provided the appropriate tool 124 is selected. For example, the tool 124 may be a liquid dispensing device (i.e., extruder) for a three-dimensional printer (3-D printer) and the machine 100 may be adapted to be employed as a 3-D printer. Or, the tool 124 may be a laser engraving tool, and the machine 100 may be adapted to be employed as a laser engraving workstation. As yet another alternative, the tool 124 may be a machining tool such as a high speed drill and the machine 100 may be adapted to be employed as a computerized numerical control (CNC) machine tool. The tool also may have its attachments (not shown), such as connections for extrusion liquid materials, electric cables for high speed drill, among others. In the description, when reference is made to a particular type of machine, it is only for convenience. It will be understood that the description is not to be limited to that particular type unless the context so requires. It will also be appreciated that tools 124 stored at the base station 130 may not necessarily be the same type. For example, a base station may store both a 3-D printer extruder and a laser engraving tool, and thus the machine may be adapted as a multi-function machine, both for 3-D printing and for laser engraving; [0026] When both the first support bar 152 (x-bar) and the second support bar 154 (y-bar) are straight bars, each of the x-bar and the y-bar defines respectively an x-direction and a y-direction, and together, they define an x-y plane, parallel to which the tool 124 moves (of course, more generally, if neither the first support bar 152 nor the second support bar 154 is straight, then the first support bar 152 and the second support bar 154 together may define a curved surface, parallel to which the tool 124 moves). The y-bar 154, or second support bar 154, may be stationarily mounted on the frame 110, in which case the movable platform 120 (and by extension the tool 124 held thereto) moves in a plane parallel to the plane defined by the first support bar 152 and the second support bar 154. The y-bar 154 may also be movably mounted on the frame 110, for example, movable relative to the frame, along a z-direction that is perpendicular to both the x-direction and the y-direction. This will enable the relocation of the movable platform 120 (and by extension the tool 124 held thereto) to another position in a three-dimensional space. Thus, the movable platform can have three translational degrees of freedom and is movable in a 3-dimensional space (“3-D space”). Of course, the movable platform 120 or the platform tool holder 122 may also be movable) “and means for applying a craft to the material according to the predefined instructions using the at least one tool within the tool housing” ([0004] Thee high-precision manufacturing machine includes a movable platform that holds and carries one or more tool holders. As the platform moves relative to the frame of the high-precision manufacturing machine, a tool held by a tool holder also moves relative to the frame, and hence, a workpiece, for manipulating or processing the workpiece as desired or as required; [0009] As yet another feature, the tool is configured as an extruder and the machine is a 3-D printer. As a further feature, the set of base electric connections enables the extruder to be pre-heated when the extruder is held by the base tool holder; [0022] The machine 100 can be used in any suitable precision manufacturing process provided the appropriate tool 124 is selected. For example, the tool 124 may be a liquid dispensing device (i.e., extruder) for a three-dimensional printer (3-D printer) and the machine 100 may be adapted to be employed as a 3-D printer. Or, the tool 124 may be a laser engraving tool, and the machine 100 may be adapted to be employed as a laser engraving workstation. As yet another alternative, the tool 124 may be a machining tool such as a high speed drill and the machine 100 may be adapted to be employed as a computerized numerical control (CNC) machine tool.).
Guo fails to explicitly teach “means for receiving predefined instructions for crafting the material using at least one tool within the tool holder”.  It should be noted that while never explicitly taught, a person having ordinary skill in the art would understand that such a feature is inherent to Guo because it is described as a 3D printer or laser engraver or drill that operates automatically (CNC).  For the sake of compact prosecution and to make it more clear, certain elements taught by Guo are being duplicated by Gubler for improved clarity, because Guo and Gubler share many functions.  In fact, other than the use of a gantry, Gubler teaches all elements of the claim, while still being capable of 3D movement relative to a workpiece.  
Gubler teaches “means for receiving predefined instructions for crafting the material using at least one tool within the tool holder” (([col 12 line 17]  The present invention includes a memory device port 18 for users to connect memory devices such as Cricut® cartridges with digital images, an open button 20 to open the door(s) of the electronic cutting machine 10, a power button 22 to power the electronic cutting machine 10 on or off, a load button 26 to move the rollers 52 or otherwise load the workpiece, cutting mat and/or cutting material, and a pause button 30 to allow the user to pause the current operation (e.g. cutting, drawing, embossing or scoring) of the electronic cutting machine 10.  With the design software users may upload files containing images to the Cut What You Want® tool to convert their own design into a cuttable image in a few clicks. There are other programs available that convert normal image files (e.g. .jpg, .png, .svg) into “cut-path” instructions for an electronic cutting machine. The novelty of the present invention is the ease at which the users may cut a variety of images in just a few clicks. Other software requires the user to jump through many hoops before achieving the desired results).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that uses a gantry for moving a tool in 3D space to craft/manufacture an item as taught by Guo, with the ability to receive predefined instructions to craft a material according to the instructions as taught by Gubler because it would have the added benefit of allowing a user to craft/manufacture an item simply by uploading an image, rather than having to write instructions to craft the object thus saving the user time and having a lower threshold of skill to use.  In other words it would gain Gubler intended improvement of a user not having to “jump through hoops” [col 12].  Furthermore, it is implied by the teaching of Guo that the system is capable of manufacturing an item according to received instructions, as Guo is directed towards a manufacturing device with multiple different tool heads, and in order to use those tool heads some form of instructions must be received in order to operate the tool head to manufacture objects.  A person having ordinary skill in the art would understand that Guo inherently contains these features, as without the ability to receive instructions to manufacture an object, Guo becomes useless.  By combining these elements, it can be considered taking the known computer of Guo that is connected to a manufacturing machine with multiple heads that allow cutting and printing, and improve the computer by programming it with the instructions of Gubler that allow importing an image for conversion to instructions to produce a manufactured object according to the image in a known way to achieve predictable results.  A further combination involves taking the known cutting printing head of Gubler, and implementing it as an exchangeable head of Guo so that the features of Gubler can be implemented by Guo in a known way to achieve predictable results.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Gubler as applied to claim 10 above, and further in view of Carbone et al. (US 11048228, hereinafter Carbone).

In regards to Claim 12, Guo and Gubler teach a printing and cutting system as incorporated by claim 10 above. 
Guo and Gubler fail to teach “The system of claim 10, wherein the code is executable by the processor to encode information on the material that is not received in the predefined instructions”.
Carbone teaches “The system of claim 10, wherein the code is executable by the processor to encode information on the material that is not received in the predefined instructions” (Fig. 1-2 and [col 3 line 15] FIG. 1 is a high-level block diagram of a system according to some embodiments. In particular, the system 100 includes a signature identifier encoder platform 150 with a communication port to exchange information with an additive manufacturing database 110 (e.g., an item definition data store) and a three-dimensional printer 180 (e.g., associated with vat photopolymerization, material jetting, binder jetting, material extrusion, powder bed fusion, sheet lamination, directed energy deposition, etc.). According to some embodiments, the additive manufacturing database 170 stores electronic records defining the geometry of an industrial asset item 190. According to some embodiments, the signature identifier encoder platform 150 and/or other elements of the system may then record information about a transaction using a secure, distributed transaction ledger (e.g., via a blockchain verification process not illustrated in FIG. 1). For example, the signature identifier encoder platform 150 might record a printing date and time, a price, a bid, etc. via the secure, distributed transaction ledger in accordance with any of the embodiments described herein; [col 4 line 32]  At 230, the signature identifier encoder platform may modify the geometry of the industrial asset item to encode therein information about the unique signature identifier. At 240, the signature identifier encoder platform may transmit an indication of the modified geometry of the industrial asset item (e.g., by sending the data to a three-dimensional printer or storing the information back into an item definition data store). As used herein, the geometry of an item may be “modified” in any way to encode the signature identifier. Note that the modification of the item's geometry might not have any impact on the functional characteristics of the item (e.g., how the item distributes loads, how heat is dispersed, etc.)).  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the printing and cutting system that can move in 3D space to form a manufactured item by modifying a material as taught by Guo and Gubler, with the ability to encode information into a printed object that is not part of the instructions to create that object as taught by Carbone because it would gain the express benefit noted by Carbone in [col 1-2].  Notably, by using the encoded information, a product/craft creator can protect the property of their digital file because they have been modified with the encoded information to encode information about the source of the digital file, thus leaving an indelible mark not easily removed when that digital file is copied illegally.  By combining these features, it can be considered taking the known system that receives a digital file for printing and modifies it with encoded information and implementing those features into the 3d printing and cutting system that receives a digital file for creating a craft in a known way to achieve predictable results.  

In regards to Claim 13, Guo, Gubler and Carbone teach a printing and cutting system as incorporated by claim 12 above.  Carbone further teaches “The system of claim 12, wherein the encoded information comprises at least one of a starting position, an ending position, a project name, and a date for a craft project” (Fig. 1-2 and [col 3 line 15] FIG. 1 is a high-level block diagram of a system according to some embodiments. In particular, the system 100 includes a signature identifier encoder platform 150 with a communication port to exchange information with an additive manufacturing database 110 (e.g., an item definition data store) and a three-dimensional printer 180 (e.g., associated with vat photopolymerization, material jetting, binder jetting, material extrusion, powder bed fusion, sheet lamination, directed energy deposition, etc.). According to some embodiments, the additive manufacturing database 170 stores electronic records defining the geometry of an industrial asset item 190. According to some embodiments, the signature identifier encoder platform 150 and/or other elements of the system may then record information about a transaction using a secure, distributed transaction ledger (e.g., via a blockchain verification process not illustrated in FIG. 1). For example, the signature identifier encoder platform 150 might record a printing date and time, a price, a bid, etc. via the secure, distributed transaction ledger in accordance with any of the embodiments described herein; [col 4 line 32]  At 230, the signature identifier encoder platform may modify the geometry of the industrial asset item to encode therein information about the unique signature identifier. At 240, the signature identifier encoder platform may transmit an indication of the modified geometry of the industrial asset item (e.g., by sending the data to a three-dimensional printer or storing the information back into an item definition data store). As used herein, the geometry of an item may be “modified” in any way to encode the signature identifier. Note that the modification of the item's geometry might not have any impact on the functional characteristics of the item (e.g., how the item distributes loads, how heat is dispersed, etc.); wherein a printing date and time is considered a craft project date, although a person having ordinary skill would understand that any textual information could be encoded under the scope of Carbone as the specific information encoded gives no technical improvement).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guo and Gubler as applied to claim 10 above, and further in view of Shen et al. (US 20180288248, hereinafter Shen).

In regards to Claim 14, Guo and Gubler teach a printing and cutting system as incorporated by claim 10 above. 
Guo and Gubler fail to teach “The system of claim 10, wherein the code is executable by the processor to receive instructions provided as voice commands for controlling at least one of movement of the tool housing, an amount of force applied to the material by a tool in the tool holder, and application of a tool to the material”.
Shen teaches “The system of claim 10, wherein the code is executable by the processor to receive instructions provided as voice commands for controlling at least one of movement of the tool housing, an amount of force applied to the material by a tool in the tool holder, and application of a tool to the material” (Fig. 3 and 4 and [0027] Further, with respect to the voice command V1 having number 2, the user 5 may issue the voice command V1 containing an “automobile” content to the application program 10. Next, the application program 10 transmits the voice command V1 to the voice recognition server 3 for analysis. A text command T1 having contents of “automobile” is obtained by the voice recognition server 3. Next, the application program 10 determines whether the text command T1 is an image file command C1 or not. If yes, the application program 10 transmits the image file command C1 to the image file database 4. After the image file database 4 receiving the image file command C1, the image file database 4 enables a “search” function to find an image file G1 having the contents of “automobile” in the image files 41 based on the contents “automobile” of the image file command C1. [0029] In response to determining the received text command T1 to be a printer command C2 by the application program 10, the application program 10 transmits the printer command C2 to the 3D printer 2 via the wireless communication system. Thereafter, the 3D printer 2 begins to print as instructed by the printer command C2. Specifically, in one embodiment, the voice command V1 and the 3D printer 2 can perform actions based on the printer command C2 as tabulated below.  TABLE-US-00002 No. voice command V1 actions performed by 3D printer 2 1 Home moving printer head to home position 2 Load heating printer head and filling same with filament 3 Unload cooling printer head and unloading filament 4 Pause temporarily stopping printing 5 Cancel revoking printing 6 Continue continuing printing 7 Power On enabling 3D printer 2 8 Power Off disabling 3D printer 2).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the printing and cutting crafting system that receives instructions to manufacture an object as taught by Guo and Gubler with the ability to receive voice commands for controlling an aspect of the printing and cutting device as taught by Shen because it would improve the system by offering additional and easier ways for a user to interact with the system.  More specifically, the benefits noted by Chen [0002]-[0007] would be imparted to the system of Guo and Gubler.  By combining these elements, it can be considered taking the known 3D printing system that accepts voice commands to control aspects of the printer, and implementing those voice control features into the printing and cutting device that manufactures objects based on predefined instructions in a known way to achieve predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Guo and Gubler as applied to claim 10 above, and further in view of Nuuja (US 9706076, hereinafter Nuuja).

In regards to Claim 15, Guo and Gubler teach a printing and cutting system as incorporated by claim 10 above. 
Guo and Gubler fail to teach “The system of claim 10, wherein the code is executable by the processor to craft steganographic information on the material”.
Nuuja teaches “The system of claim 10, wherein the code is executable by the processor to craft steganographic information on the material” ([col 1 line 36] FIG. 1 illustrates a method for encoding printer identification information in three dimensions using 3D printers, in accordance with one or more features described herein. For instance, when using 3D printers which only use a single material, steganographic tracking dots are created by omission of certain voxels in a three dimensional pattern. When using 3D printers which use more than one material, voxels or tracking dots are created in whichever material has the least utility in any particular area so that printed object integrity is not compromised. The three dimensional steganographic patterns can be interlaced throughout the entire volume of the printed object. In another embodiment, the patterns are limited to certain areas of the object, such as its center or its surface. These three dimensional steganographic patterns are created such that the encrypted patterns can be decoded via physical or tomographic analysis of the final printed object).  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the printing and cutting crafting system that receives instructions to manufacture an object as taught by Guo and Gubler with the ability create steganographic information on the material as taught by Nuuja because it would offer the increased property security noted by Nuuja in [col 1-2].  By combining these elements, it can be considered taking the known code that crafts an object through printing or cutting a predetermined information, and improving it by incorporating the instructions that allow steganographic information to be encoded into the printed or cut object in a known way to achieve predictable results.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guo and Gubler as applied to claim 16 above, and further in view of Morales et al.  (US 20100020346, hereinafter Morales).

In regards to Claim 17, Guo and Gubler teach a printing and cutting system that accepts images to create crafts as incorporated by claim 16 above. 
Guo and Gubler fail to teach “The system of claim 16, wherein the code is executable by the processor to determine whether the image comprises proprietary information and provide recommendations for alternative images”.
Morales teaches “The system of claim 16, wherein the code is executable by the processor to determine whether the image comprises proprietary information and provide recommendations for alternative images” (Fig. 2 and [0026] The implementation illustrated by the flow chart of FIG. 2 contemplates at least two branches of copyright job assessment, namely a first branch where some action is taken to accommodate for lack of clearance for at least one of S(i), and a second branch where action is taken to accommodate for possible lack of clearance with respect to P.sub.T. Based on a NO answer to the determination of 42, an alternative printing option, of the type described above, is selected at 44. In one example, the functionality underlying 44 is controlled by a set of rules. For instance, as will appear, one rule may recommend editing J.sub.C when clearance for one of S(i) is unavailable. Yet another rule associated with the editing rule may promote substitution with respect to the one of S(i) for which clearance is unavailable. In yet another instance, a rule may be used in setting a time (t) that the system should wait on a clearance, and what action should be taken when the clearance is found to be unavailable; [0009] the DFE may be comprised of more or more processors, i.e., a job processing platform. A job processing platform suitable for use as a DFE is disclosed in U.S. Pat. No. 5,493,634 to Bonk et al. ("Bonk patent"), the pertinent portions of which are incorporated herein by reference. The DFE includes a decomposer 20 suitable for parsing print jobs into image components, the image components being stored for use in memory 22. The Bonk patent also includes extensive teachings regarding how a print job is captured from a network and then decomposed in anticipation of processing; wherein promoting a substitution for an image is considered equivalent to providing a recommendation for alternative image).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the printing and cutting system that accepts images to be converted into predetermined instructions for crafting the image as taught by Guo and Gubler with the system that takes in a set of images and determines if copyright ownership is satisfied, and if not suggests substitute images as taught by Morales because it would offer the obvious benefit of checking to make sure that by using an image, they are not infringing any copyrights not held by the user, and offer substitute images to complete a printing/crafting job.  By combining these elements, it can be considered taking the computer instructions that analyze a set of images for proprietary information and suggests alternate images, and using it to improve the printing and cutting system that accepts an image and converts it into instructions to be cut in a known way to achieve predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Guo and Gubler as applied to claim 10 above, and further in view of Landwehr (US 20170361474, hereinafter Landwehr) and Crystal et al. (US 20140169855, hereinafter Davis).

In regards to Claim 18, Guo and Gubler teach a printing and cutting system as incorporated by claim 10 above. 
Guo and Gubler fail to teach “The system of claim 10, wherein the code is executable by the processor to determine an amount of electromotive force ("EMF") that is being used for crafting, the EMF used to determine characteristics of a type of material being used, a sharpness of a printing tool, and a sharpness of a blade of a tool that is used to cut the material”.
Landwehr teaches “The system of claim 10, wherein the code is executable by the processor to determine an amount of electromotive force ("EMF") that is being used for crafting, the EMF used to determine... a sharpness of a printing tool, and a sharpness of a blade of a tool that is used to cut the material”.  ([0004] In addition, the extra force required during the cut when using a dull blade increases the risk of slipping and also the level of severity of the potentially resulting injury may be higher. Therefore, it is desirable to monitor the sharpness of the blade's cutting edge in order to identify the stage at which it is no longer suitable for cutting. However, the sharpness of the blade declines gradually and it is difficult for the user to determine when the blade or knife should be replaced. In some cases a visual check of the blade may be sufficient to determine if it is still sharp enough for cutting. However in the case of a uniform wear of the cutting edge of the blade the difference between a sharp cutting edge and a dull blade cannot be determined by the users eye. [0006] Another object is to provide a means of showing if a knife or blade is sharp enough for performing a clean cut.[0026] the blade 2 can be movably attached to the housing 1, in a manner allowing a small movement of the cutting edge 21 when it is forced onto the material. FIG. 3 shows the example of a blade 2 which is pivotally fixed to the housing 1 around the pivot point 21. When the cutting edge 21 is forced onto the material, a force 81 is applied to the blade 2, which causes its rotation as shown by arrow 82 until it reaches the pressure sensor 3. So, the pressure sensor 3 is subjected to a force 83 proportional to the force 82 applied by the user on the blade 2. Potentiometric, capacitive, piezoelectric or any other common type of sensor 3 may be used; wherein potentionmeteric or piezoelectric are judged based on voltage, and thus electromotive force).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system for cutting and printing objects based on received predetermined instructions as taught by Guo and Gubler with the blade sensor and instructions that monitor piezoelectric forces to determine the sharpness of a blade or printing tool as taught by Landwehr because it could be used as an indication that the printing and cutting tools are not sharp enough for creating a quality of product that is up to a user’s specification.  By incorporating the sensor and instructions it would further gain the benefit of improving the quality of cuts because when a blade or printing tool is not sharp enough, the blade or printing tool would be more likely to improperly cut or print.  By combining these elements, it can be considered taking the known blade sensor and instructions that determine a sharpness of a blade being beyond a threshold, and using it to improve the blade crafting system that uses a blade to craft and print articles according to predefined instructions in a known way that achieves predictable results.
The combination of Guo, Gubler and Landwehr fail to teach “...the EMF used to determine characteristics of a type of material being used...”.
Davis teaches “...the EMF used to determine characteristics of a type of material being used...” ([0188] Further, depending on the type of material composing the workpiece W and/or thickness W.sub.T of the workpiece W, the crafting apparatus 10 may include a motor (not shown) providing enough torque for driving one or more of the first and second working assemblies 18a, 18b in order to permit one or more of the first and second working assemblies 18a, 18b to conduct work on the workpiece W. For example, if the workpiece W is composed of a thin sheet of paper, the torque applied by the motor during a cutting operation may be less than that if, for example, the workpiece W is composed of balsawood, veneer or the like. Accordingly, the amount of torque provided by the motor may be computed in view of a sensor (not shown) that determines the material composition of the workpiece, or, a user input that informs the crafting apparatus 10 as to what particular type of material composes the workpiece W. Rather than sensing/computing the amount of torque, a user may manually select the amount of torque by adjusting, for example, a dial (not shown). The dial may be adjusted to any desirable motor torque setting at or ranging between a low torque setting and a high torque setting. [0394]  By providing a DC motor drive 5010, a smooth, closed loop feedback drive system may be employed for printing that may not require significant torque, while a stepper motor drive 5020 may provide a high torque system for cutting stock).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the printing and crafting device that receives predetermines instructions to craft an object and utilizes a piezoelectric sensor to determine sharpness of a blade, by imparting the ability to determine the amount of torque being applied through a DC motor that actuates the crafting blade so that a type of material can be determined as taught by Davis, because it would offer the obvious improvement of a system being able to automatically select the cutting settings for the type of material being used, thus improving the quality of cutting.  Furthermore, Gubler describes a system by which a user selects the type of material, however this leaves open the possibility of human error, thus by making this determination automatically through the feedback of the motor, it would eliminate any chance of human error occurring.  By combining these elements, it can be considered taking the known printing and cutting device that operates an electric motor to craft items according to predetermined instructions, and improve it by using the motor feedback to determine what type of material is being cut in a known way to achieve predictable results.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Guo and Gubler as applied to claim 19 above, and further in view of Iwasaki et al.  (US 20070113174, hereinafter Iwasaki).

In regards to Claim 19, Guo and Gubler teach a printing and cutting system as incorporated by claim 10 above. 
Guo and Gubler fail to teach “The system of claim 10, wherein the code is executable by the processor to identify unused portions of the material that can be used to craft a design according to the received instructions”.
Iwasaki teaches “The system of claim 10, wherein the code is executable by the processor to identify unused portions of the material that can be used to craft a design according to the received instructions” Fig. 1A and [0033] Reference numeral 101 in FIG. 1A denotes the layout apparatus comprising processing units. Reference numeral 102 denotes rectangle information including data that describes rectangle areas to be laid out. An input unit 103 receives the rectangle information. An example of structure of rectangle information 102 will be shown below with reference to FIG. 1B. Reference numeral 104 denotes a rectangle layout processing unit. The rectangle layout processing unit 104 first reads a configuration file 105 that describes various setting information for controlling layout process and a weighting template 106 that indicates directionality of arrangement in layout. The rectangle layout processing unit 104 enlarges/reduces rectangle areas , and arranges the rectangles in an area that is automatically specified by an optimization algorithm, based on the setting information from the configuration file 105, the weighting template 106 and rectangle information 102 received from the input unit 103. That is, the rectangle layout processing unit 104 controls layout of the rectangle areas represented by the rectangle information 102 based on the weighting template 106. [0034] Reference numeral 107 denotes a blank area recognition unit. The blank area recognition unit 107 re-partitions a layout area into squares of grid in view of a layout result which describes positioning coordinates of rectangle areas and/or the sizes of the layout area. The blank area recognition unit 107 matches the partitioned layout area against the positioning coordinates of rectangle areas to find squares which are not filled with a rectangle area and recognizes the not-filled squares as a blank area. Reference numeral 108 denotes a blank area weighting unit, which creates a blank area weighting template over squares of grid which is recognized as a blank area by the blank area recognition unit 107. More specifically, the blank area weighting unit 108 creases a blank area weighting template indicating directionality of arrangement in layout for arranging rectangle areas in a blank area from layout directionality information 109 that describes a certain directionality of layout, e.g., centering arrangement and gathering upward arrangement. Reference numeral 110 denotes a new rectangle information acquiring unit, which obtains new rectangle information 111 to be embedded in a blank area. [0035] A judging unit 112 passes new rectangle information and blank area weighting template 113 to the rectangle layout processing unit 104, when the judging unit 112 has been judged in the previous process that there are a blank area and new rectangle areas from the new rectangle information 111. The blank area weighing template is a template for controlling arrangement of the new rectangle areas in a blank area at which the new rectangle areas are to be laid out. The rectangle layout processing unit 104 enlarges/reduces rectangle areas and automatically arranges the rectangle areas within a specified layout area by an optimization algorithm, according to new rectangle information 111, the blank area weighting template from the layout directionality information 109 and the setting information from the configuration file 105. That is, the rectangle layout processing unit 104 controls positions in the blank area at which new rectangle areas are to be laid out based on the blank area recognized by the blank area recognition unit 107. [0036] On the other hand, if it is judged that there is no blank area or new rectangle area, an output unit 114 compiles a result of layout such as positioning coordinates and vertical and horizontal sizes for each rectangle area and then outputs the layout result 115. Above processing realizes automatic layout of rectangle areas that effectively uses the blank area).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the printing and cutting system that creates objects based on predetermined instructions with the system that determines the layout on a sheet to be cut and finds blank/unused areas so that because it would gain the benefit of being able to more efficiently use the sheet, and thus offer improved efficiency of used materials.  In addition, it would gain the stated benefit of Iwasaki of no longer requiring a manual optimization of layout, thus improving the experience for a user by saving that user time from having to manually perform the layout.  By combining these elements, it can be considered taking the known system that prints and crafts objects based on predetermined instructions and improving it by implementing the feature of an automatic layout determination that finds blank areas and rearranges the objects to be printed/cut so that the blank areas can be used in a known way to achieve predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ebihara et al. (US 20150343582) – teaches tools that magnetically connect by rotating a tool into the proper position using the magnets
  Killian et al. (US 20160303892) – teaches a cutting system that uses pressure feedbacks to allow variable pressure cutting
Kemperle et al. (US 20140117575) – teaches a 3d printing system that detects force and accepts instructions for 3d printing

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116